Order entered January 10, 2014




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-00513-CR
                                 No. 05-12-00514-CR

                      MIGUEL ANGEL MENDOZA, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                Dallas County, Texas
                Trial Court Cause Nos. F08-50983-M and F08-50984-M

                                     ORDER
      We REINSTATE these appeals.




                                                /s/   DOUGLAS S. LANG
                                                      JUSTICE